DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Rejection office action for application Serial No. 16/629,800. Claims 1-8, 10, 12-20 have been examined and fully considered.
Claims 1-6, 8, 10, 12-14, and 16-20 have been amended.
Claims 1-8, 10, 12-20 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Response to Arguments/Rejections
Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 08/19/2022, with respect to the rejection(s) of claim(s) 1, 8, 10 and 12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taguchi Koji  (JP4946374B2).
	Previous  record action indicated a claim objection, however, no correction made by amending, therefore, examiner maintains claim objection.
Claim Objections
Claims 16-20 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1-3.  See MPEP § 608.01(n).  Accordingly, the claim16-20 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2-6 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 and 16-20 recites in the limitation "the guidance". There is insufficient antecedent basis for these limitations in the claims.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10, 12-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taguchi Koji  hereinafter referred to as  "Koji" (JP4946374B2; the citations are based on the provided English Translation).
 Regarding claim 1, Kuji discloses a method for sleep phase-specific operation of an autonomous vehicle  (see at least Para. [0038], “The ECU 10 functions as a driving control unit that performs automated driving control according to the physical condition of the vehicle occupant such as a sleep state”) comprising: 
	determining, by a processor, in which sleep phase of multiple different sleep phases (see at least Para. [0052], “a sleep state detection process is performed. The sleep state detection processing is processing for detecting a sleep state of the driver, and for example, whether the driver is in a sleep state is detected, and in a case where the driver is in a sleep state, the sleep level is detected”) a first occupant of the autonomous vehicle  is currently sleeping using sensors (see at least Para. [0046], “The autonomous driving vehicle 1 is provided with a biosensor 45. The biosensor 45 is a sensor that detects a sleep state of the driver”); and 	
	depending on the determined sleep phase, adjusting, by the processor (see at least Para. [0038], “The ECU 10 functions as a driving control unit that performs automated driving control according to the physical condition of the vehicle occupant such as a sleep state”), an actual movement of the autonomous vehicle (see at least Para. [0051], “The sleep automatic travel control process is a process executed during the automatic driving
control, and performs driving control according to the sleep state of the driver. The automatic sleep travel control process is repeatedly executed by the ECU 10 at a predetermined cycle” *** Examiner notes that paragraphs [0051]-[0059] illustrates the determining sleep phases of the driver, and how an autonomous vehicle is travel control is executed during the sleep phases/ level***), wherein the actual movement  comprises one or more of a longitudinal movement (see at least Para. [0100], “The vehicle state input value is a value related to a behavior state of the vehicle such as a longitudinal acceleration, a jerk, a lateral acceleration, and a yaw rate of the vehicle”) and a transverse movement of the autonomous vehicle while in motion (see at least Para. [0082], “On the other hand, when it is determined in S 62 that there is no long straight section of a predetermined value or more on the road on which the vehicle travels, the frequency component acquisition processing of the acceleration applied to the vehicle at the current time point is performed (S 68). For example, frequency components of acceleration in the front-rear direction (***i.e., longitudinal movement***) and the leftright direction (***i.e., transverse movement***) of the vehicle are acquired by performing frequency analysis such as Fourier analysis on the output of an acceleration sensor mounted on the vehicle”).
Regarding claim 2, Kuji discloses the method of claim 1. Claim 2 recites analogous limitations that are present in claim 1, therefore claim 2 would be rejected for the similar reasons above.
Regarding claim 3, Koji discloses the method of claim 1. Koji discloses further comprising: receiving, by the processor, information on a stretch of road ahead of the autonomous vehicle (see at least Para. [0069], “it is determined whether or not there is a long straight section of a predetermined length or more on the road on which the vehicle travels. For example, it is determined whether or not there is a long straight section of a predetermined length or more on a road ahead of the own vehicle on the basis of map information, position information of the own vehicle, and traveling direction information stored in advance in the ECU 10”)  and, depending on the information, adjusting, by the processor, the guidance of the autonomous vehicle (see at least Para. [0034]-[]0035] ***Examiner notes the cited paragraphs teaches the road information received executing the control of the autonomous vehicle***).  
Regarding claim 7, Kuji teaches the method of claim 1. Kuji further discloses wherein the determination of the sleep phase takes place using one or more of: an interior camera (see at least Para. [0047], “an imaging camera that images the driver may be used in combination as the biosensor 45”), a pressure sensor, an acceleration sensor (see at least Para. [0082], “an acceleration sensor”), a blood oxygen sensor, and a microphone.
Regarding claim 8. recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the similar reasons above. Kuji discloses a driver assistance system for sleep phase-specific operation of an autonomous vehicle (see at least Para. [0038], “The ECU 10 functions as a driving control unit that performs automated driving control according to the physical condition of the vehicle occupant such as a sleep state”), comprising…
Regarding claim 10. recites analogous limitations that are present in claim 1, therefore claim 10 would be rejected for the similar reasons above. Kuji discloses a non-transitory storage medium (see at least [0037], “The ECU 10 is an electronic control unit that is mounted on the autonomous driving vehicle 1 and performs autonomous driving control, and is mainly configured by a computer including, for example, a CPU, a ROM, and a RAM”)  comprising instructions which, when executed on a processor of a driver assistance system (see at least Para. [0038], “The ECU 10 functions as a driving control unit that performs automated driving control according to the physical condition of the vehicle occupant such as a sleep state”), cause the processor to…
Regarding claim 12,  recites analogous limitations that are present in claim 1, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, Kuji discloses the autonomous vehicle of claim 12. Kuji further discloses wherein the autonomous vehicle is an autonomous vehicle that can be driven in an automatic manner. 
Regarding claim 14, Kuji discloses the autonomous vehicle of claim 12. Kuji further discloses	 wherein the autonomous vehicle is a road vehicle (see at least Para. [0035], “the automatic driving control is executed on an automobile dedicated road”).
Regarding claim 16, recites analogous limitations that are present in claim 2 , therefore claim 16  would be rejected for the same reasons above.  
Regarding claim 17, recites analogous limitations that are present in claim 3, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 3, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 3, therefore claim 19 would be rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kuji in view of  Pantelis Maroudis, hereinafter referred to as  "Maroudis" (DE102015122245A1; the citations are based on the provided English Translation; previously recorded).
Regarding claim 4, Koji discloses the method of claim 1. Koji does not explicitly discloses further  comprising: determining, by the processor, a seat position of the autonomous vehicle  and, depending on the seat position, adjusting, by the processor, the guidance of the autonomous vehicle.
	However, in the same field of endeavor, Maroudis teaches
	determining, by the processor, a seat position of the autonomous vehicle and, depending on the seat position, adjusting, by the processor, the guidance of the autonomous vehicle (see a least Para. [0044], “By changing the position 21, the seat 14 can be moved back and forth, for example, with respect to a longitudinal axis 26 of the motor vehicle 1. For example, legroom for the driver 12 can be increased during the sleep mode. The incline 22 allows the seat 14 to be changed, for example, from an upright seated position of the driver 12 to a flatter seated position in which the driver 12 is oriented in a reclining rather than a sitting position on the seat 14”).     
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Kuji by combining determining, by the processor, a seat position of the autonomous vehicle and, depending on the seat position, adjusting, by the processor, the guidance of the autonomous vehicle as further taught by Maroudis. One of ordinary skill in the art would have been motivated to make this modification in order to convey that a driver assistance system and a motor vehicle with which or in which the determination of a state describing a degree of tiredness of a driver of a motor vehicle can be used to operate the motor vehicle more safely (see at least Para. [0003].
Claim(s) 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuji view of Ng (US 9,500.489; previously recorded).
Regarding claim 5, Kuji teaches the method of claim 1. Kuji does not disclose explicitly comprising: evaluating, by the processor, a predefined arrival time of the autonomous vehicle; and considering, by the processor, the predefined arrival time when adjusting the guidance of the autonomous vehicle.
	However, in the same field of endeavor, Ng teaches 
	evaluating, by the processor, a predefined arrival time of the autonomous vehicle (see at least col. 4, “Generate a predetermined route for the driver of the vehicle to follow. The predetermined route is the route  that is normally chosen by the routing software 44 of the navigation device 20 to reach a destination. The predetermined route typically strives to allow the vehicle to arrive at the destination in the shortest amount of time possible. Provide navigational assistance to guide the driver on the predetermined route”); and considering, by the processor, the predefined arrival time when adjusting the guidance of the autonomous vehicle (see at least col. 6, “the navigation device 20 is able to automatically receive sleep indicators from the sleep monitoring devices 12 for indicating whether a passenger traveling in the vehicle is sleeping. When the passenger is sleeping, the vehicle can be guided to an alternate route that prioritizes a longer ride rather than arriving at a destination in the shortest amount of time on the predetermined route. In this way, the sleeping passenger can continue to sleep. The alternate route should preferably be smooth and quiet too”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Kuji by combining evaluating, by the processor, a predefined arrival time of the autonomous vehicle; and considering, by the processor, the predefined arrival time when adjusting the guidance of the autonomous vehicle as taught by Ng. One would be motivated to make this modification in order to convey that the vehicle can be guided to an alternate route that prioritizes a longer route that is also preferably smoother and quieter rather than arriving at a destination in the shortest amount of time.
Regarding claim 15, Kuji discloses the method of claim 3. Kuji further discloses wherein the information on a stretch of road relates to one or more of roadway data (see at least Para. [0035], “the automatic driving control is executed on an automobile dedicated road, an expressway, or the like, and the driver's manual driving is performed without executing the automatic driving control on a road other than those roads”) and…
	Kuji does not explicitly teaches …noise sources.
	However, in the same field of endeavor, Ng teaches in addition and alternative
 	…one or more of roadway data and noise sources (see at least col. 3, “For instance the network data 16 can indicate how much traffic different roads currently have. In this disclosure, the term “roads” can refer to any street, avenue, boulevard, highway, freeway, etc., and is not intended to limit the type of road being taken. The network data 16 can also indicate how much noise there is on different roads. The network data 16 also indicates the total elevation change that road segments contain, as well as the highest elevation associated with a road segment”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Kuji by combining …noise sources as taught by Ng. One would be motivated to make this modification in order to convey that the vehicle can be guided to an alternate route that prioritizes a longer route that is also preferably smoother and quieter rather than arriving at a destination in the shortest amount of time.
Regarding claim 20, recites analogous limitations that are present in claim 5, therefore claim 20 would be rejected for the same reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663